     Case 3:20-cv-00185-GPC-KSC Document 30 Filed 09/09/20 PageID.402 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE UPPER DECK COMPANY, a                         Case No.: 20cv185-GPC(KSC)
      Nevada corporation,
12
                                       Plaintiff,       ORDER DENYING DEFENDANT’S
13                                                      MOTION TO STRIKE FIRST
      v.                                                AMENDED COMPLAINT AS MOOT
14
      PANINI AMERICA, INC.,
15                                                      [Dkt. No. 24.]
                                     Defendant.
16
17
           Pursuant to the Court’s order granting in part and denying in part Defendant’s
18
     motion to dismiss, Plaintiff filed a first amended complaint on July 20, 2020. (Dkt. No.
19
     23.) On August 3, 2020, Defendant file a motion to strike portions of the first amended
20
     complaint. (Dkt. No. 24.) On August 24, 2020, Plaintiff filed a second amended
21
     complaint. (Dkt. No. 28.) On September 8, 2020, Defendant filed an answer to the
22
     second amended complaint. Because the second amended complaint supersedes the first
23
     amended complaint and the latter treated as non-existent, see Ramirez v. Cnty. of San
24
     Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015), the Court DENIES Defendant’s motion
25
     ///
26
     ///
27
     ///
28

                                                    1
                                                                                20cv185-GPC(KSC)
     Case 3:20-cv-00185-GPC-KSC Document 30 Filed 09/09/20 PageID.403 Page 2 of 2



 1   to strike the first amended complaint as MOOT. The hearing set on September 25, 2020
 2   shall be vacated.
 3         IT IS SO ORDERED.
 4   Dated: September 9, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                            20cv185-GPC(KSC)
